_____________

                                No. 96-1012ND
                                _____________

Sharon E. Joelson,                 *
                                   *
                 Appellant,        *
                                   *
      v.                           *   Appeal from the United States
                                   *   District Court for the District
Jesse Brown, in his official       *   of North Dakota.
capacity as Secretary of the       *
United States Department of        *         [UNPUBLISHED]
Veterans Affairs,                  *
                                   *
                 Appellee.         *
                             _____________

                        Submitted:   November 22, 1996

                          Filed: November 27, 1996
                                _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Sharon E. Joelson appeals the district court's adverse grant of
summary judgment in this disability-based employment discrimination action.
Having carefully reviewed the record and the materials submitted by the
parties, we conclude the district court's decision is clearly correct and
the issues do not warrant a comprehensive opinion.       Finding no reversible
error, we affirm for the reasons stated in the district court's memorandum
opinion.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.